DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:  
They fail to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “13” and “14” [0064].  
As per [0070], the leader of reference no. “50” in figure 8 should indicate the interspace between the filter device and the container and not the interspace between the filters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 41-43 are objected to because of the following:
Claim 43 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternately only.  See MPEP § 608.01(n).  Accordingly, the claim 43 has not been further treated on the merits.
Since claim 39 is multiply dependent, claims 41-43 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (these claims are multiply dependent because of the phrase “according to one of the claims 39”).  See MPEP § 608.01(n).  Accordingly, claims 41-42 have also not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-40 and 44 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the first and/or second end face”  (claim 31); “the reception region” (claim 31); “the first end face” (claim 32); and “the outflow pipe connection” (claim 40).  
The use of “particularly” or “particularly preferably” or “in particular” casts doubt on whether what follows the terms is required by the claim or is exemplary only [claims 25-26, 29-33, 36, and 38].  For examination under sections 102 and 103, what follows the terms is considered to not be required by the claims.   
The use of “preferably” or “more preferably” casts doubt on whether what follows the terms is required by the claim [claims 26, 29-34, 36, and 38-39].  For examination under sections 102 and 103, what follows the terms is considered to not be required by the claims.   
The use of vice versa in claim 35 is indefinite, since it is unclear which two or more elements the flow goes in the opposite order.
Since the terms are already introduced into claim 39, another “a water inlet” and “a water outlet” in claim 44 is indefinite—since it is unclear whether another inlet and outlet is being claimed.  Did Applicant intend to use “the” instead of “a” before each term?
The balance of the listed claims are also rejected since they suffer the same defects as the claims from which they depend. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26, 28, 31-32, 35, 37, 39-40 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano et al. (U.S. 6,641,717 B2), hereinafter “Okano”.

    PNG
    media_image1.png
    290
    200
    media_image1.png
    Greyscale
Okano teaches a filter device including a filter cartridge 6 comprising an entry region (top flow arrow) and a discharge region (bottom flow arrow) comprising1 a first filter unit 8a of activated carbon and a second filter unit 8b comprising a microfilter (a porous hollow fiber membrane for removing bacteria) [as in claims 25 and 35].  See col. 12, lines 1-6.  Note that “for water filters in aircraft” is considered to be an intended use of the filter device that fails to further 

As shown, the filter cartridge 6 is arranged within a cylindrical filter container, the water in/out of which is in a lower region [as in claims 26, 39 and 44], the housing having first and second end faces and a lateral surface [anticipating one of the alternatives as in claim 28].    As shown by the lower flow arrow, the filter housing of the cartridge comprises a base and the water discharge region is in the base [anticipating one of the alternatives as in claim 31] and includes a water discharge pipe [anticipating one of the alternatives as in claim 32].  As deduced from the drawing, a protective mesh or grid is necessarily present on an outer (top) face of the filter device that would prevent escape of the activated carbon which is in granular form [as in claim 37].

As shown, the water outlet is connected to the discharge region [as in claim 40].  

Claims 25-28, 31-40 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julos et al. (U.S. 2014/0263054 A1), hereinafter “Julos”.

    PNG
    media_image2.png
    677
    514
    media_image2.png
    Greyscale
Julos teaches all the limitations of the aforementioned claims including a container 210 including an inlet and outlet at a lower region (the filter device would have the ability to operate in any orientation).  A filter device having a housing (including a cover and base and grid or mesh lateral surface at an entry region thereof), an activated carbon filter 202, a microfilter 204, and an ion exchange filter 206 therebetween, wherein the carbon filter comprises .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Okano.  Sizing of the filter device would have been within ordinary skill depending upon the environment of use.  Also the precise pore size of the second filter would have been within ordinary skill depending upon the type and size of bacteria desired to be removed.  


Other Pertinent Art
Before amending the claims, Applicant should also consider the following art teaching a hollow filter membrane within an activated carbon filter.



    PNG
    media_image3.png
    69
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    473
    327
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    794
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    354
    252
    media_image6.png
    Greyscale




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1Nf1n1tys#221



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that “characterized in that” is interpreted as being open-ended and equivalent to “comprising”.